Jackson, C. J.
Where, in a suit for injury from the water of a mill dam, whereby the plaintiff’s land was made too wet for cultivation, the evidence was con dieting, this court will not control the discretion of *374the presiding judge in refusing to grant a new trial on the ground that the verdict was contrary to law and evidence.
VV. M. & M. P. Reese, for plaintiff in error.
Hardeman & Irvin, for defendant.
(a) The weight of all testimony, whether from experts or not, is-for the jury, under proper instructions from the court.
Judgment affirmed.